Citation Nr: 9916080	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-04 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability, to include 
paraplegia, as a result of medical treatment in 1995 by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 




INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a rating decision in January 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

The veteran has alleged that medical personnel at the VA 
Medical Center (VAMC) in Dayton, Ohio, improperly treated his 
symptoms when he was seen at that facility on March 29, March 
30, April 5, April 21, May 5, and May 22, 1995, by failing to 
timely diagnose and treat an epidural abscess, which later 
resulted in paraplegia.  The veteran was transferred from a 
private hospital to the VAMC on June 8, 1995, and admitted to 
the VA hospital on that day.  On June 9, 1995, an MRI 
(magnetic resonance imaging) and whole body bone imaging 
disclosed, inter alia, probable osteomyelitis of T 4-5 
associated with a paraspinal abscess.

During the period March 29, 1995 to June 8, 1995, the veteran 
was seen and treated at St. Elizabeth's Medical Center and 
Miami Valley Hospital, in addition to his visits to the VAMC.  
The records of his treatment at the private facilities are 
currently not contained in the veteran's claims file and 
should, the Board finds, be obtained prior to further 
appellate consideration of the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following:

After securing any necessary releases 
from the veteran, the RO should obtain 
and associate with the claims file copies 
of all records of treatment of the 
veteran from March 1995 through June 1995 
at St. Elizabeth's Medical Center and 
Miami Valley Hospital.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



